Citation Nr: 0927535	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  05-15 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 30, 1979 to 
May 23, 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The Board previously denied this claim in a decision dated in 
May 2007.  Pursuant to a Joint Motion to Remand, the Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
decision in an Order dated in December 2008.  The Court 
remanded the case to the Board for readjudication consistent 
with the joint motion.  The case has been returned to the 
Board for readjudication.    

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran filed his original claim for service connection 
for depression in May 1991.  The RO denied the claim in a 
January 1992 rating decision, which became final.  The 
Veteran filed to reopen his claim in October 2003.  In March 
2004, the RO decided that the new evidence submitted was not 
material and declined to reopen the claim.  The Veteran 
appealed this decision.  In May 2007, the Board denied the 
claim because new and material evidence had not been 
submitted.  

In December 2008, the Court, pursuant to a Joint Motion for 
Remand, issued an Order remanding the appeal back to the 
Board for further consideration.  In April 2009, the Board's 
Chief Counsel for Operations sent the Veteran and his 
attorney a letter notifying them of the 90-day period for 
submitting additional evidence pursuant to 38 C.F.R. 
§ 20.1304.  The letter contained notification that if new 
evidence was submitted without a written waiver of agency of 
original jurisdiction (AOJ) consideration, the Board would 
remand the appeal to the AOJ for review.    

On June 30, 2009, the Board received a facsimile from the 
Veteran's attorney.  The submission contained, among other 
things, new evidence in the form of letters written by 
friends and a letter from a VA doctor.  This submission was 
not accompanied by a waiver of AOJ consideration.  The case 
must be remanded for that reason.  

Accordingly, the case is REMANDED for the following action:

1.   The RO should readjudicate the claim 
of whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
depression, in light of all pertinent 
evidence submitted, to include all 
evidence associated with the claims file 
since the December 2008 Court Order 
remanding the appeal to the Board.  

2.   If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and his 
representative.  

3.  Thereafter, the case should be returned 
to the Board for further appellate 
consideration.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



